Fourth Court of Appeals
                               San Antonio, Texas
                                      June 12, 2019

                                   No. 04-19-00269-CR

                                    Manuel HUIZAR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR8912
                         Honorable Laura Parker, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on June 12, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court